Citation Nr: 0844808	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-29 404	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD); and if 
so whether service connection may be granted.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. §1151 (West 2002) for blepharospasm.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. §1151 for loss of use of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to November 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim of service connection for 
PTSD and denied the claim on the merits.  The RO also denied 
claims of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for blepharospasm and loss of use of the 
left hand.

Entitlement to service connection for PTSD had previously 
been denied by the Board.  In the June 2004 rating decision, 
the RO considered the claim of entitlement to service 
connection for PTSD on the merits without considering whether 
new and material evidence had been submitted.  The Board must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Although the veteran submitted a timely notice of 
disagreement with regard to the denials of benefits under 
38 U.S.C.A. § 1151, and a statement of the case was issued in 
August 2005, the veteran's substantive appeal indicated that 
he only wanted to appeal the PTSD issue.  He did not submit a 
substantive appeal with regard to the § 1151 issues.  See 38 
C.F.R. § 20.1103 (2008) (a determination of the RO becomes 
final if an appeal is not perfected); 38 C.F.R. § 20.200 
(2008) (an appeal consists of a timely notice of disagreement 
and after issuance of a statement of the case, a timely 
substantive appeal).  Notwithstanding these regulations, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a substantive appeal is not required where the 
RO fails to close the appeal and certifies the issue to the 
Board.  Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 
(2003).  In this case, the RO certified the § 1151 issues to 
the Board.

The issues other than that of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for PTSD, are considered in the REMAND portion of 
this decision, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
PTSD in a November 1983 decision because there was no medical 
diagnosis of PTSD; in June 1984, the Board issued a 
reconsideration decision in which it found that no change was 
warranted in the November 1983 decision and it again denied 
the appeal.

2.  Evidence received since the June 1984 decision includes a 
letter from S. Weiss, M.D., in which she diagnosed PTSD 
attributable to an in-service personal assault while the 
veteran was incarcerated; this evidence pertains to a 
previously unestablished element of the claim and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Because the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
PTSD, the veteran requires no further assistance to 
substantiate this aspect of his claim.

In November 1983, the Board denied entitlement to service 
connection for PTSD.  The Board based its decision on the 
fact that there was no medical diagnosis of that disorder.  
In June 1984, the Board reconsidered the November 1983 
decision, but determined that no change was warranted and 
again denied the appeal.  Board decisions are final when 
issued, unless the Board's Chairman orders reconsideration.  
38 C.F.R. § 20.1100 (2008).

The last final decision on the PTSD claim consists of the 
June 1984 Board decision.  Final decisions can be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.  

Material evidence is (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board's prior denials were based on a finding that there 
was no current diagnosis of the claimed PTSD.  The 
subsequently received evidence includes a December 2003 
letter from S. Weiss, M.D., in which she opined that the 
veteran had PTSD as the result of PTSD as the result of 
"treatment" in the brig during service.  This evidence 
pertains to an element of the claim (current disability) that 
was previously found to be lacking.  As such, the evidence is 
new and material and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim is 
reopened.  To this extent the appeal is allowed.


REMAND


The veteran is essentially contending that he has PTSD as the 
result of personal assault while in a brig during service.  

If a posttraumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) 
(2008). 

The veteran has not received the notice required by 38 C.F.R. 
§ 3.304(f).  In addition, an examination is needed to 
determine whether there is evidence of behavior changes in 
response to the claimed stressor.

1151 Claims

The veteran contends that benefits are warranted for 
blepharospasm and loss of use of his left hand, under the 
provisions of 38 U.S.C.A. § 1151, due to negligent medical 
treatment provided by VA.  Specifically, he avers that years 
of VA-prescribed psychotherapeutic and neuroleptic 
medications caused him to develop blepharospasm.  He also 
avers that a December 1995 VA surgical procedure for 
treatment of carpal tunnel syndrome; and an April 1996 VA 
surgical procedure for treatment of cubital tunnel 
entrapment, caused loss of use of his left hand.

In July 2008, the veteran's representative indicated that the 
veteran had filed a claim under the Federal Tort Claims Act 
(FTCA), apparently based upon the same events which led to 
the instant § 1151 claims.  He also submitted copies of 
electronic filing notices which reference the settlement of 
the veteran's FTCA claims.  

The settlement is not dispositive of this § 1151 claim.  
However, the Board notes that the FTCA prescribes a uniform 
procedure for the handling of claims against the Government 
on account of damage to or loss of property, personal injury 
or death caused by negligent or wrongful acts or omission of 
a Government employee.  28 U.S.C.A. § 1346.  As such, a 
settlement under the FTCA generally requires a showing of 
fault or negligence similar to the standards in effect for 
claims filed under the version of 38 U.S.C.A. § 1151 which 
became effective October 1, 1997, and which is applicable to 
this claim.  In addition, certain medical records or other 
evidence may have been generated in connection with the FTCA 
claim.  Such evidence is obviously pertinent to the §1151 
claims on appeal and must be obtained if possible.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter telling him 
that supporting evidence of the claimed 
personal assault stressor can consist of 
evidence other than official service 
department records.  

2.  Afford the veteran an examination to 
determine whether he meets the criteria 
for a diagnosis of PTSD, and if so whether 
the PTSD is the result of an in-service 
stressor, and whether there is evidence of 
behavior changes in response to the 
stressor.  The examiner should review the 
claims folders prior to answering these 
questions.

3.  As it relates to his § 1151 claims, 
please make efforts to obtain records 
related to the veteran's Federal Tort 
Claim.  The veteran should be asked to 
submit any information as to this matter 
that is in his possession.  Inquiries 
should be made of the United States 
District Court, District of Maine and, if 
necessary, the United States Attorney's 
office to determine whether any additional 
evidence exists with respect to these 
claims, to include any medical records and 
opinions.  Any relevant additional 
evidence which is not protected by 
privilege should be associated with the 
claims folder. 

4.  If any additional evidence is received 
from the inquiries requested in the 
preceding paragraph, the examiner who 
provided the July 2005 VA examination or 
by another neurologist, if the examiner is 
unavailable.  

a. The examiner should opine as to whether 
veteran has an additional disability, 
specifically blepharospasm, as a result of 
long term VA-prescribed psychotherapeutic 
and/or neuroleptic medications for 
treatment of 
schizophrenia/schizophreniform or related 
psychiatric disorders.  

If such additional disability was 
incurred, the examiner should address 
whether the proximate cause of the 
additional disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing care.  Whether the proximate 
cause of an additional disability was an 
event not reasonably foreseeable is to be 
determined based on what a reasonable 
health care provider would have foreseen.   

b. The examiner should also opine whether 
veteran has loss of use of his left hand, 
as a result of the December 1995 VA 
surgical procedure for treatment of carpal 
tunnel syndrome and the April 1996 VA 
surgical procedure for treatment of 
cubital tunnel entrapment.  
  
If such additional disability was 
incurred, the examiner should address 
whether the proximate cause of the 
additional disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing care.  Whether the proximate 
cause of an additional disability was an 
event not reasonably foreseeable is to be 
determined based on what a reasonable 
health care provider would have foreseen.   

Any recommended examinations or diagnostic 
testing should be undertaken.

5.  If the claims on appeal remain denied, 
a supplemental statement of the case 
should be issued before the case is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


